DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 7,249,966).
Regarding claim 1, Long discloses a connector 300, comprising: a housing 301, comprising two accommodating cavities 305 vertically adjacent to each other, 5wherein each accommodating cavity is configured to receive a docking connector; a first sandwich structure 304, 330, disposed between the two accommodating cavities; and a support structure 312, 313, penetrating two side walls of the housing and two side walls of the first sandwich structure to fix the first sandwich structure on the housing (fig. 18 - 21).
Regarding claim 2, Long discloses each of the two side walls of the housing 10and the two side walls of the first sandwich structure comprises a first opening 317 (fig. 18. 1, lower), the first openings form a first opening group aligned along a straight line (fig. 18, lower row), and the support structure penetrates the first opening group (fig. 18 - 21).
Regarding claim 3, Long discloses each of the two side walls of the housing and the two side walls of the first sandwich structure further comprises a second opening 317 (fig. 18, upper), the 15second 
Regarding claim 4, Long discloses the support structure comprises a first string piece 313 penetrating the first opening group and a second string piece 312 penetrating the second opening group (fig. 18 - 21).
Regarding claim 5, Long discloses the support structure penetrates the first opening group and the second opening group in a one-piece manner (fig. 18 - 21).

Allowable Subject Matter
Claims 6 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of Long (US 7,249,966) discloses all the limitations except “the first sandwich structure comprises a body and a first positioning structure, the first positioning structure is disposed on a first end of the body, the first end of the body is adjacent to inlets of the two accommodating cavities, 25and the first positioning structure is clamped on the side wall of the housing.”
Regarding claim 8, the prior art of Long (US 7,249,966) in combination with Fogg et al. (US 8,545,267) disclose “the housing comprises another 5two accommodating cavities that are located on sides of the two accommodating cavities and that are vertically adjacent to each other, the accommodating cavity and the another accommodating cavity adjacent to each other being separated by a middle wall; the connector further comprises a second sandwich structure, and the second sandwich structure is disposed between the another two accommodating cavities”.

Claims 7, 9 and 10 depend from objected claims 6 or 8 and therefore have the same allowable subject matter.

Response to Arguments
Applicant's arguments filed on 03/04/2022 have been fully considered but they are not persuasive.
The applicant argues “the light pipe assembly 330 of Long is assembly of pipes and occupies the back end space of the shield assembly, and is not "disposed between the two accommodating cavities" as recited in claim 1. In addition, there is no fixing hole on the side walls of the end cap 304 or the light pipe assembly 330. Therefore, Long does not disclose and cannot accomplish the features of "a support structure, penetrating ..two side walls of the first sandwich structure to fix the first sandwich structure on the housing" as recited in claim 1. The shape of the support structure and the fixing between the first sandwich structure and the housing in Long are totally different from claim 1”.
The examiner points out that the cap 304 as a separate section disposed between the two accommodating cavities as clearly shown in fig. 18 – 22. There is no claim shape of the support structure in claim 1. And further Long discloses a support structure 312, 313, penetrating two side walls through openings 317 of the first sandwich structure to fix the first sandwich structure on the housing.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831